Broyles, P. J.
When this case was before the Supreme Court (Cartledge v. Beago, 141 Ga. 113, 80 S. E. 290), it was held that under the evidence submitted, the return of the proeessioners was not according to the statute (Civil Code of 1910, § 3818 et seq.), and that the verdict in favor of the applicants was contrary to law and the evidence; and the judgment of the lower court was accordingly reversed. On the subsequent trial, now under review, there was some evidence which authorized the jury’s finding that the line established by the processioners was the correct line; and, this finding having been approved by the trial judge, and the motion for a new trial containing only the usual general grounds, this court has no authority to control the discretion of the judge in refusing to grant a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., eoneur.